Deny Opinion Filed November 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00826-CV

   IN RE WEATHERALL FAMILY FUNERAL SERVICES, LLC D/B/A
            ETERNAL REST FUNERAL HOME, Relator

          Original Proceeding from the 298th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-15878

                         MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                           Opinion by Justice Schenck

      In this original proceeding, relator challenges the trial court’s April 23, 2021

order striking relator’s designation of a responsible third party.        A writ of

mandamus issues to correct a clear abuse of discretion when no adequate remedy

by appeal exists. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Although mandamus is not an equitable remedy, its issuance is

largely controlled by equitable principles. Rivercenter Assocs. v. Rivera, 858

S.W.2d 366, 367 (Tex. 1993) (orig. proceeding). One such principle is that “equity
aids the diligent and not those who slumber on their rights.” Id. (internal brackets

and quotation marks omitted).

      An unexplained delay of four months or more can constitute laches and

result in denial of mandamus relief. See Id. at 366 (unexplained delay of more than

four months); Int’l Awards, Inc. v. Medina, 900 S.W.2d 934, 936 (Tex. App.—

Amarillo 1995, orig. proceeding) (unexplained delay of more than four months and

waited until eve of trial); Furr’s Supermarkets, Inc. v. Mulanax, 897 S.W.2d 442,

443 (Tex. App.—El Paso 1995, no writ) (unexplained four-month delay in

challenging discovery orders); Bailey v. Baker, 696 S.W.2d 255, 256 (Tex. App.—

Houston [14th Dist.] 1985, orig. proceeding) (unexplained four-month delay and

filed two weeks before trial).

      Here, relator did not file the petition for writ of mandamus until September

22, 2021—five months after the challenged order. We conclude that relator’s

unexplained delay bars their right to mandamus relief. See Furr’s Supermarkets,

897 S.W.2d at 443.
      Accordingly, we deny the petition for writ of mandamus. Having denied

mandamus relief, we also deny relator’s motion for stay as moot.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
210826F.P05